Exhibit 10.4
EXPEDIA GROUP, INC.
2013 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN,
AS AMENDED AND RESTATED
1. Purpose. The purpose of the Plan is to provide incentive for present and
future eligible Employees to acquire equity interests (or increase existing
equity interests) in the Company through the purchase of Shares. The Plan is not
intended to qualify as an “employee stock purchase plan” under Section 423 of
the Code.
2. Definitions.
(a) “Applicable Exchange” means the Nasdaq Stock Market or such other securities
exchange or inter-dealer quotation system as may at the applicable time be the
principal market for the Shares.
(b) “Applicable Law” means the requirements relating to the administration of
equity-based awards under state corporate laws, United States federal and state
securities laws, the Code, the rules of the Applicable Exchange and the
applicable laws of any non-U.S. jurisdiction where options are, or will be,
granted under the Plan.
(c) “Applicable Percentage” means the percentage specified in Section 6(b),
subject to adjustment by the Committee as provided in Section 6(b).
(d) “Board” means the Board of Directors of the Company.
(e) “Code” means the United States Internal Revenue Code of 1986, as amended,
and any successor thereto. Reference to a specific section of the Code or United
States Treasury Regulation thereunder will include such section or regulation,
any valid regulation or other official applicable guidance promulgated under
such section, and any comparable successor provision or other provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.
(f) “Committee” means the committee appointed by the Board to administer the
Plan as described in Section 13 or, in the absence of a committee, the Board.
(g) “Company” means Expedia Group, Inc., a Delaware corporation, or any
successor thereto.
(h) “Company Transaction” has the meaning given such term in Section 12(b)(iii).
(i) “Compensation” means, with respect to each Participant for each pay period:
base salary, wages, overtime, and shift premium paid to such Participant by the
Company or a Designated Subsidiary. Except as otherwise determined by the
Committee, “Compensation” does not include: (i) any amounts contributed by the
Company or a Designated Subsidiary to any pension plan, (ii) any automobile,
relocation or housing allowances, or reimbursement for any expenses, including
automobile, relocation or housing expenses, (iii) any amounts paid as a bonus,
including a starting bonus, referral fee, annual bonus, relocation bonus, or
sales incentives or commissions, (iv) any amounts realized from the exercise of
any stock options or other incentive awards, (v) any amounts paid by the Company
or a Designated Subsidiary for other fringe benefits, such as health and
welfare, hospitalization and group life insurance benefits, disability pay, or
perquisites, or paid in lieu of such benefits, or (vi) other similar forms of
extraordinary compensation.
(j) “Designated Countries” means the countries designated by the Board or the
Committee in writing from time to time for the purposes of the Plan.
(k) “Designated Subsidiaries” means the Subsidiaries whose employees have been
designated by the Board or the Committee in writing from time to time in its
discretion as eligible to participate in the Plan.
(l) “Effective Date” means the date described in Section 15(n).
(m) “Employee” means any individual designated as an employee of a Designated
Subsidiary on the payroll records thereof. For purposes of clarity, the term
“Employee” shall not include the following, regardless of any subsequent
reclassification as an employee by the Company or a Designated Subsidiary, any
governmental agency,
1



--------------------------------------------------------------------------------

Exhibit 10.4
or any court: (i) any independent contractor; (ii) any consultant; (iii) any
individual performing services for the Company or a Designated Subsidiary who
has entered into an independent contractor or consultant agreement with the
Company or a Designated Subsidiary; (iv) any individual performing services for
the Company or a Designated Subsidiary under an independent contractor or
consultant agreement, a purchase order, a supplier agreement or any other
agreement that the Company or a Designated Subsidiary enters into for services;
(v) any individual classified by the Company or a Designated Subsidiary as
contract labor (such as contractors, contract employees, job shoppers),
regardless of length of service; and (vi) any leased employee. The Committee
shall have discretion to determine whether an individual is an Employee for
purposes of the Plan.
(n) “Enrollment Period” means the period during which an eligible Employee may
elect to participate in the Plan, with such period occurring before the Entry
Date of the next Exercise Period, as prescribed by the Committee.
(o) “Entry Date” means the first Trading Day of each Exercise Period.
(p) “ESPP Brokerage Account” has the meaning given such term in Section 9(a).
(q) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, from time to time, or any successor law thereto, and the regulations
promulgated thereunder.
(r) “Exercise Date” means the last Trading Day of each Exercise Period.
(s) “Exercise Period” means, subject to adjustment as provided in Section 4(b),
the approximately three (3) month period beginning on each: (i) March 1 of each
year and ending the last day of May of such year, (ii) June 1 of each year and
ending on the last day of August of such year, (iii) September 1 of each year
and ending on the last day of November of such year or (iv) December 1 of each
year and ending on the last day of February of the following year, until the
Plan terminates.
(t) “Exercise Price” means the price per Share offered in a given Exercise
Period determined as provided in Section 6(b).
(u) “Fair Market Value” means, if the Shares are listed on a national securities
exchange, as of any given date, the closing price for a Share on such date on
the Applicable Exchange, or if Shares were not traded on the Applicable Exchange
on such measurement date, then on the closest preceding date on which Shares are
so traded, all as reported by such source as the Committee may select. If the
Shares are not listed on a national securities exchange, the Fair Market Value
of a Share shall mean the amount determined by the Board in good faith.
(v) “Participant” means an Employee who is eligible to participate in the Plan
under Section 3 and who has elected to participate in the Plan by enrolling as
provided in Section 5 hereof.
(w) “Plan” means the Expedia Group, Inc. 2013 International Employee Stock
Purchase Plan, as amended and restated, as in effect from time to time.
(x) “Plan Contributions” means, with respect to each Participant, the after-tax
payroll deductions withheld from the Compensation of the Participant under the
Plan and other additional payments that the Committee may permit a Participant
to make, which are each contributed to the Plan for the Participant as provided
in Section 7 hereof.
(y) “Share” means a share of common stock, par value US$ 0.0001 per share, of
the Company (including any new, additional or different stock or securities
resulting from any change in capitalization pursuant to Section 12(b)).
(z) “Subsidiary” means (i) any corporation of which the Company owns, directly
or indirectly, 50% or more of the total combined voting power of all classes of
stock, or (ii) any partnership, joint venture or other entity in which the
Company holds, directly or indirectly, an equity or voting interest of 80% or
more, as determined by the Committee.
(aa) “Tax-Related Items” means any income tax, social insurance contributions,
fringe benefit tax, payroll tax, payment on account or other tax-related items
arising in relation to the Participant’s participation in the Plan.
2



--------------------------------------------------------------------------------

Exhibit 10.4
(bb) “Terminating Event” means a Participant ceases to be an Employee under any
circumstances; provided, however, that, for purposes of the Plan, a
Participant’s status as an Employee shall be considered to be continuing intact
while such Participant is on military leave, sick leave, or other bona fide
leave of absence approved by the Committee or the Participant’s supervisor. A
transfer of a Participant’s employment between or among any Designated
Subsidiaries (of the Plan or the U.S. Plan) shall be considered a Terminating
Event.
(cc) “Trading Day” means a day on which the Applicable Exchange is open for
trading.
(dd) “U.S. Plan” means the Expedia Group, Inc. 2013 Employee Stock Purchase
Plan, as in effect from time to time.
3. Eligibility.
(a) General Rule. Except as otherwise provided herein, all Employees shall be
eligible to participate in the Plan.
(b) Exclusion. Notwithstanding Section 3(a), to the extent permitted by
Applicable Law, an Employee shall not be eligible to participate in an Exercise
Period if, as of the Entry Date of such Exercise Period: (i) such Employee is an
officer within the meaning of Rule 16a-1(f) or an executive officer within the
meaning of Rule 3b-7, in each case under the Exchange Act or (ii) such Employee
is not employed in a Designated Country. The Committee may, in its discretion,
adopt other exclusions from eligibility to participate in the Plan.
4. Exercise Periods.
(a) In General. The Plan shall generally be implemented by a series of Exercise
Periods, each of which lasts approximately three (3) months, subject to Section
4(b) below.
(b) Changes by Committee. The Committee shall have the authority to make changes
to the occurrence, duration and/or the frequency of Exercise Periods with
respect to future Exercise Periods if any such change is announced prior to the
scheduled beginning of the first Exercise Period to be affected.
5. Participation. Employees meeting the eligibility requirements of Section 3
hereof may elect to participate in the Plan commencing on any Entry Date for the
applicable Exercise Period by enrolling in the manner and/or through the website
designated by the Company during the Enrollment Period. Notwithstanding the
foregoing, eligible Employees who are citizens or residents of a jurisdiction
may be excluded from the Plan if the grant of an option under the Plan or any
offering to a citizen or resident of the jurisdiction is prohibited under the
laws of such jurisdiction, or if the Committee has otherwise determined, in its
sole discretion, that participation of such eligible Employee(s) is not
advisable or practicable for any reason.
6. Grant of Option.
(a) Shares Subject to Option. On a Participant’s Entry Date, subject to the
limitations set forth in Section 6(c), the Participant shall be granted an
option to purchase on the subsequent Exercise Date (at the Exercise Price
determined as provided in Section 6(b) below) up to a number of Shares
determined by dividing such Participant’s Plan Contributions accumulated during
the current Exercise Period prior to such Exercise Date and retained in the
Participant’s account as of such Exercise Date by the Exercise Price; provided
that the maximum number of Shares a Participant may purchase during any Exercise
Period shall be that whole number of Shares determined by dividing US$25,000 by
the Fair Market Value of a Share on the Entry Date of such Exercise Period;
provided further that such maximum number of Shares may instead be established
by the Committee as a fixed number or a different predetermined formula with
respect to any Exercise Period prior to the Entry Date thereof. Unless otherwise
determined by the Committee, no fractional Shares shall be issued or otherwise
transferred upon the exercise of an option under the Plan.
(b) Exercise Price. The Exercise Price offered to each Participant in a given
Exercise Period shall be the Applicable Percentage of the Fair Market Value of a
Share on the Exercise Date. The Applicable Percentage with respect to each
Exercise Period shall be 85% unless and until such Applicable Percentage is
increased by the
3



--------------------------------------------------------------------------------

Exhibit 10.4
Committee, in its discretion, provided that any such increase in the Applicable
Percentage with respect to a given Exercise Period must be established prior to
the commencement of the Enrollment Period for such Exercise Period.
(c) Limitations on Options that may be Granted. Notwithstanding any provision of
the Plan to the contrary, (i) no Employee may participate in the Plan if such
Employee, immediately after the applicable Entry Date, would be deemed for
purposes of Section 423(b)(3) of the Code to possess five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or of any Subsidiary or of any other related corporation for purposes of
Section 423 of the Code, and (ii) no Participant shall be granted an option
under the Plan which permits his or her right to purchase Shares under the Plan
to accrue at a rate which, when aggregated with such Participant’s rights to
purchase shares under all other employee stock purchase plans of the Company and
any Subsidiary, and any other related corporation for purposes of Section 423 of
the Code, which are intended to qualify under Section 423 of the Code, exceeds
US$25,000 in Fair Market Value (or such other limit, if any, as may be imposed
by the Code) for each calendar year in which such option is outstanding at any
time. For purposes of clause (ii) of the preceding sentence, the Fair Market
Value of Shares purchased with respect to a given Exercise Period shall be
determined as of the Entry Date for such Exercise Period. The limitations set
forth in this Section 6(c) shall be applied in conformance with applicable
regulations under Section 423(b)(8) of the Code.
(d) No Rights as Stockholder. A Participant shall have no voting, dividend or
other stockholder rights in the Shares covered by his or her option until such
option has been exercised in accordance with the provisions of the Plan and such
Shares have actually been issued or otherwise transferred to such Participant or
to an appointed nominee.
(e) Bookkeeping Accounts Maintained. Individual bookkeeping accounts shall be
maintained for each Participant. All Plan Contributions from a Participant’s
Compensation shall be credited to such Participant’s Plan account in the
currency in which paid by the Designated Subsidiary until converted into U.S.
dollars. Except as otherwise required by Applicable Law (i) all Plan
Contributions made for a Participant shall be deposited in the general corporate
accounts of the Company or the applicable Designated Subsidiary and may be used
for any corporate purpose, and (ii) no interest shall accrue or be credited with
respect to a Participant’s Plan Contributions, and neither the Company nor any
Designated Subsidiary shall be obligated to segregate or otherwise set apart
such Plan Contributions from any other corporate funds.
(f) Conversion into U.S. Dollars. For purposes of determining the number of
Shares purchasable by a Participant, the Plan Contributions credited to such
Participant’s Plan account during each Exercise Period shall be converted into
U.S. dollars on the Exercise Date for such Exercise Period on the basis of the
exchange rate in effect on such date. The Committee shall have the discretion to
determine the applicable exchange rate to be in effect for each Exercise Date by
any reasonable method (including, without limitation, the exchange rate actually
used by the Company for its intercompany financial transactions for the month of
such purchase). Any changes or fluctuations in the exchange rate at which Plan
Contributions are converted into U.S. dollars on each Exercise Date shall be
borne solely by each applicable Participant.
7. Plan Contributions.
(a) Plan Contributions by Payroll Deduction. Contributions to the Plan shall be
made by after-tax payroll deductions by the applicable Designated Subsidiary,
unless the Committee authorizes contributions through another means.
(b) Plan Contributions Election. At the time a Participant enrolls with respect
to an Exercise Period in accordance with Section 5, the Participant shall
authorize Plan Contributions from his or her Compensation to be made on each
payroll date during the portion of the Exercise Period that he or she is a
Participant in an amount not less than 1% and not more than 15% of the
Participant’s Compensation on each payroll date during the portion of the
Exercise Period that he or she is a Participant. The amount of Plan
Contributions must be a whole percentage (e.g., 1%, 2%, 3%, etc.) of the
Participant’s Compensation. The amount of Plan Contributions may be adjusted to
the extent required by Applicable Law.
(c) Commencement of Plan Contributions. Except as otherwise determined by the
Committee under rules applicable to all Participants, Plan Contributions shall
commence with the earliest administratively practicable pay
4



--------------------------------------------------------------------------------

Exhibit 10.4
date on or after the Entry Date with respect to which the Participant enrolls in
accordance with Section 5, or is deemed to have elected continued participation
in the Plan with respect to succeeding Exercise Periods, in accordance with
Section 7(d).
(d) Automatic Continuation of Plan Contributions for Succeeding Exercise
Periods. With respect to each succeeding Exercise Period, a Participant shall be
deemed (i) to have elected to participate in such immediately succeeding
Exercise Period (and, for purposes of such Exercise Period, the Participant’s
“Entry Date” shall be the first Trading Day of such succeeding Exercise Period),
and (ii) to have authorized the same rate of Plan Contributions for such
immediately succeeding Exercise Period as was in effect for the Participant
immediately prior to the commencement of such succeeding Exercise Period, unless
such Participant elects otherwise prior to the Entry Date of such succeeding
Exercise Period, in accordance with Section 7(e) below or such Participant
withdraws from the Plan in accordance with Section 11(a) hereof.
(e) Change of Plan Contributions Election. A Participant may not decrease or
increase the rate of his or her Plan Contributions during an Exercise Period.
Using the authorization process designated for this purpose by the Company in
accordance with Section 5 above authorizing a change in the rate of Plan
Contributions, a Participant may decrease or increase the rate of his or her
Plan Contributions (within the limitations of Section 7(b) above) commencing
with the first Exercise Period that begins after the date of such authorization.
Additionally, a Participant may withdraw from an Exercise Period as provided in
Section 11 hereof.
(f) Automatic Changes in Plan Contributions. The Company may decrease a
Participant’s rate of Plan Contributions, but not below zero percent, at any
time during an Exercise Period to the extent necessary to comply with any
Applicable Law or Section 6(a) or Section 6(c). Plan Contributions shall
recommence at the rate provided in the Participant’s enrollment at the beginning
of the first Exercise Period beginning in the following calendar year, unless
the Participant’s participation in the Plan terminates as provided in
Section 11.
8. Exercise of Options and Purchase of Shares.
(a) Exercise of Options. On each Exercise Date, the option for the purchase of
Shares of each Participant who has not withdrawn from the Plan and whose
participation in the Exercise Period has not otherwise terminated before the
Exercise Date shall be automatically exercised to purchase the number of whole
Shares determined by dividing (i) the total amount of the accumulated Plan
Contributions, as converted into U.S. dollars, then credited to the
Participant’s account under the Plan during the Exercise Period and not
previously applied toward the purchase of Shares by (ii) the Exercise Price,
subject to the limitations in Section 6(a) and Section 6(c) and any other
limitation in the Plan. Notwithstanding the foregoing, the Committee may permit
the purchase of whole and fractional Shares upon exercise of options hereunder,
commencing with the first Exercise Period that begins after the date of such
Committee authorization.
(b) Pro Rata Allocation of Shares. If the aggregate number of Shares to be
purchased by all Participants in the Plan and the U.S. Plan on an Exercise Date
exceeds the number of Shares available as provided in Section 12(a), the Company
shall make a pro rata allocation of the remaining Shares in as uniform a manner
as practicable and as the Company determines to be equitable. Unless otherwise
determined by the Committee, any fractional Share resulting from such pro rata
allocation to any Participant shall be disregarded and shall not be issued.
(c) Delivery of Shares. As soon as practicable after each Exercise Date, the
Company shall arrange the delivery of the Shares purchased by each Participant
on such Exercise Date to a broker designated by the Company that will hold such
Shares for the benefit of each such Participant; provided that the Company may
arrange the delivery to a Participant of a certificate representing such Shares.
Shares to be delivered to a Participant under the Plan shall be registered in
the name of the Participant, or, if requested by the Participant, in the name of
the Participant and his or her spouse, or, if applicable, in the names of the
heirs of the Participant.
(d) Return of Cash Balance. Any cash balance remaining in a Participant’s Plan
account following any Exercise Date shall be refunded, in the currency in which
collected by the Designated Subsidiary, to the Participant as soon as
practicable after such Exercise Date. However, if the cash balance to be
returned to a Participant pursuant to the preceding sentence is less than the
amount that would have been necessary to purchase an additional whole
5



--------------------------------------------------------------------------------

Exhibit 10.4
Share on such Exercise Date, the Company may arrange for the cash balance to be
retained in the Participant’s Plan account and applied toward the purchase of
Shares in the subsequent Exercise Period, as the case may be.
(e) Tax Withholding / Social Security. The Company, the Participant’s employer,
any other Designated Subsidiary or affiliate of the Company, an applicable
administrator, or any trustee of an applicable employee benefit trust may
withhold any amount or make any arrangements which it considers necessary to
satisfy any liability for Tax-Related Items which may arise from the grant,
exercise, assignment, release or cancellation of options granted to Participant
pursuant to the terms of the Plan. These arrangements may include the sale of
Shares on behalf of the Participant, withholding from the Participant’s
compensation or withholding by such other method deemed appropriate by the
Company or applicable Designated Subsidiary.
(f) Expiration of Option. Any portion of a Participant’s option remaining
unexercised after the end of the Exercise Period to which such option relates
shall expire immediately upon the end of such Exercise Period.
(g) Provision of Reports to Participants. Unless otherwise determined by the
Committee, each Participant who has exercised all or part of his or her option
under the Plan shall receive, as soon as practicable after the Exercise Date, a
report of such Participant’s Plan account setting forth the total Plan
Contributions accumulated prior to such exercise, the number of Shares
purchased, the Exercise Price for such Shares, the date of purchase and the cash
balance, if any, remaining immediately after such purchase that is to be
refunded or retained in the Participant’s Plan account pursuant to Section 8(d).
The report pursuant to this Section 8(g) may be delivered in such form and by
such means, including by electronic transmission, as the Company may determine.
9. ESPP Brokerage Account; Required Holding Period.
(a) Deposit of Shares into ESPP Brokerage Account. Notwithstanding any other
provisions of the Plan to the contrary, the Company may require that the Shares
purchased on behalf of each Participant under the Plan shall be deposited
directly into a brokerage account which the Company may establish for the
Participant at a Company-designated brokerage firm (such an account, the “ESPP
Brokerage Account”).
(b) Required Holding Period. The Shares deposited into a Participant’s ESPP
Brokerage Account may not be transferred from the ESPP Brokerage Account or
disposed of (whether electronically or in certificated form) or pledged until
the required holding period, if any, for those Shares is satisfied. The
Committee shall have discretion to determine whether a holding period shall
apply with respect to Participants generally. Following expiration of any such
required holding period, the Participant may sell Shares held in his or her ESPP
Brokerage Account at any time (subject to the Expedia Securities Trading Policy
and Applicable Law).
10. Transferability. Neither Plan Contributions credited to a Participant’s
account nor any option or rights to exercise any option or receive Shares under
the Plan may be assigned, transferred, pledged or otherwise disposed of in any
way (other than by will or the laws of descent and distribution). Any attempted
such assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw in
accordance with Section 11(a).
11. Withdrawal; Terminating Event.
(a) Withdrawal. A Participant may withdraw from an Exercise Period at any time
by giving written notice to the Company (or a person or firm designated by the
Company) in the manner and/or through the website designated by the Company. A
notice of withdrawal must be received no later than the deadline prescribed by
the Company, which deadline may be changed from time to time with appropriate
notice to Employees. Plan Contributions shall cease as soon as administratively
practicable after receipt by the Company of the Participant’s notice of
withdrawal, and, subject to administrative practicability, no further purchases
shall be made for the Participant’s account. All Plan Contributions credited to
such Participant’s account, if any, and not yet used to purchase Shares, shall
be returned, in the currency in which collected by the Designated Subsidiary, to
the Participant as soon as administratively practicable after receipt of the
Participant’s notice of withdrawal. Such Participant’s unexercised options to
purchase Shares pursuant to the Plan shall be automatically terminated. Plan
Contributions will not resume on behalf of a Participant who has withdrawn from
the Plan (a “Former Participant”) unless the Former
6



--------------------------------------------------------------------------------

Exhibit 10.4
Participant enrolls in a subsequent Exercise Period in accordance with Section 5
and subject to the restriction provided in Section 11(b), below.
(b) Effect of Withdrawal on Subsequent Participation. A Former Participant who
has withdrawn from the Plan pursuant to Section 11(a) shall be eligible to
participate in the Plan at the beginning of the next Exercise Period following
the date the Former Participant withdrew, and the Former Participant must submit
a new enrollment in accordance with Section 5 in order to again become a
Participant.
(c) Terminating Event. If a Participant has a Terminating Event, (i) such
individual may not make further Plan Contributions, (ii) any amount of cash then
credited to his or her Plan account shall, as determined by the Committee,
either be (A) promptly returned, in the currency in which it was collected by
the Designated Subsidiary, to such individual following the date of such
Terminating Event, or (B) used to purchase the number of Shares in accordance
with and subject to Sections 8(a) through (c), and (e) through (g), and any cash
balance remaining in such individual’s Plan account following such Exercise Date
shall be promptly refunded, in the currency in which it was collected by the
Designated Subsidiary, to such individual following the Exercise Date, and (iii)
all Shares held in such Participant’s ESPP Brokerage Account shall continue to
be held in such ESPP Brokerage Account unless the individual sells or transfers
such Shares, subject to satisfaction of the required holding period as
referenced in Section 9(b), provided that such required holding period shall not
apply in the case of a Terminating Event due to death. For the avoidance of
doubt, in the event that the employment of a Participant is transferred, and
such Participant becomes an employee of the Company or another Subsidiary
(whether or not such Subsidiary is a Designated Subsidiary), such Participant
shall have a Terminating Event.
12. Shares Issuable under the Plan.
(a) Number of Shares. Subject to adjustment as provided in Section 12(b), the
maximum number of Shares that may be issued under the Plan and the U.S. Plan in
the aggregate shall be 1,500,000. Such Shares issuable under the Plan may be
authorized and unissued shares (which will not be subject to preemptive rights),
Shares held in treasury by the Company, Shares purchased on the open market or
by private purchase or any combination of the foregoing. Any Shares issued under
the Plan shall reduce on a Share-for-Share basis the number of Shares available
for subsequent issuance under the Plan and the U.S. Plan. If an outstanding
option under the Plan or the U.S. Plan for any reason expires or is terminated
or cancelled, the Shares allocable to the unexercised portion of such option
shall again be available for issuance under the Plan or the U.S. Plan.
(b) Adjustments Upon Changes in Capitalization; Company Transactions.
(i) If the outstanding Shares are increased or decreased, or are changed into or
are exchanged for a different number or kind of shares, including as a result of
one or more mergers, reorganizations, restructurings, recapitalizations,
reclassifications, stock splits, reverse stock splits, stock dividends or the
like, or there occurs a separation, spin-off or other distribution of stock or
property (including any extraordinary dividend, but excluding any ordinary
dividends) affecting the Company, and without the Company’s receipt of
consideration, then appropriate adjustments shall be made to the number and/or
kind of shares available for issuance in the aggregate under the Plan and the
U.S. Plan and under each outstanding option under the Plan and to the Exercise
Price thereof, in each case as determined by the Committee, in its discretion,
and the Committee’s determination shall be conclusive.
(ii) In the event of any proposed dissolution or liquidation of the Company,
immediately prior to the consummation of such proposed action, any outstanding
Exercise Period will terminate, and any Shares held in ESPP Brokerage Accounts,
and all Plan Contributions credited to Participant Plan accounts and not used to
purchase Shares, shall be distributed to each applicable Participant, unless
otherwise provided by the Committee.
(iii) In the event of sale of all or substantially all of the Company’s assets,
or a merger, amalgamation, consolidation, acquisition or sale or exchange of
shares or similar event affecting the Company (each, a “Company Transaction”),
then, as determined by the Committee, in its discretion, which determination
shall be conclusive, either:
7



--------------------------------------------------------------------------------

Exhibit 10.4
(A) each option under the Plan shall be assumed or an equivalent option shall be
substituted by the Company’s successor corporation or a parent corporation (as
defined in Section 424(e) of the Code) of such successor corporation, unless the
Committee determines, in the exercise of its discretion, and in lieu of such
assumption or substitution, to shorten the Exercise Period then in progress by
setting a new Exercise Date (the “New Exercise Date”). If the Committee shortens
the Exercise Period then in progress in lieu of assumption or substitution in
the event of a Company Transaction, the Company shall notify each Participant in
writing, prior to the New Exercise Date, that the Exercise Date for such
Participant’s option has been changed to the New Exercise Date, and that such
Participant’s option will be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Plan as
provided in Section 11(a). For purposes of this Section 12(b), an option granted
under the Plan shall be deemed to have been assumed if, following the Company
Transaction, the option confers the right to purchase, for each Share subject to
the option immediately prior to the Company Transaction, the consideration
(whether stock, cash or other securities or property) received in the Company
Transaction by holders of Shares for each Share held on the effective date of
the Company Transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, that if the consideration received in the
Company Transaction was not solely common stock or Shares of the successor
corporation or its parent corporation (as defined in Section 424(e) of the
Code), the Committee may, with the consent of the successor corporation, provide
for the consideration to be received upon exercise of the option to be solely
common stock of the successor corporation or its parent corporation equal in
fair market value to the per share consideration received by the holders of
Shares in the Company Transaction; or
(B) the Plan shall terminate and any Shares held in ESPP Brokerage Accounts and
all the Plan Contributions credited to Participant Plan accounts and not yet
used to purchase Shares, shall be distributed to each applicable Participant.
(iv) In all cases, the Committee shall have discretion to exercise any of the
powers and authority provided under this Section 12, and the Committee’s actions
hereunder shall be final and binding on all Participants. Unless otherwise
determined by the Committee, no fractional shares of stock shall be issued under
the Plan pursuant to any adjustment authorized under the provisions of this
Section 12.
13. Administration
(a) Committee as Administrator. The Plan shall be administered by the Committee.
The Committee shall have all authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to the Plan. Without
limiting the generality of the foregoing sentences of this Section 13, subject
to the express provisions of the Plan and Applicable Law, the Committee shall
have full and exclusive discretionary authority to interpret and construe any
and all provisions of the Plan and any agreements, forms, and instruments
relating to the Plan; prescribe the forms and manner of any agreements, forms,
and instruments, and all online enrollment, designation or communication,
relating to the Plan; determine eligibility to participate in the Plan including
which Subsidiaries shall be Designated Subsidiaries; adopt rules and regulations
for administering the Plan, including in accordance with Section 13(b) hereof;
adjudicate and determine all disputes arising under or in connection with the
Plan; determine whether a particular item is included in “Compensation;” permit
Plan Contributions in excess of the amount designated by a Participant in order
to adjust for administrative errors in the Company’s processing of properly
submitted enrollment agreements and/or changes in contribution amounts; retain
and engage such third parties as it shall determine to assist with the
administration of the Plan and make all other determinations necessary or
advisable for the administration of the Plan. All decisions, actions and
determinations by the Committee with respect to the Plan; any agreement, form or
instrument relating to the Plan; or any operation or administration of the Plan
shall be final, conclusive and binding on all persons.
(b) Non-U.S. Offerings. Notwithstanding any provision to the contrary in this
Plan, the Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures for jurisdictions outside of the United States. Without
limiting the generality of the foregoing, the Committee specifically is
authorized to adopt rules, procedures and subplans, regarding, without
limitation, eligibility to participate, the definition of Compensation, handling
of Plan Contributions, making of Plan Contributions (including, without
limitation, in forms other than payroll deductions),
8



--------------------------------------------------------------------------------

Exhibit 10.4
establishment of bank or trust accounts to hold Plan Contributions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
withholding procedures and handling of Share issuances, which may vary according
to local requirements.
(c) Delegation. Subject to Applicable Law, the Committee may, in its discretion,
from time to time, delegate all or any part of its responsibilities and powers
under the Plan to any employee or group of employees of the Company or any
Subsidiary, and revoke any such delegation. Notwithstanding the foregoing, the
Board, in its absolute discretion, may at any time and from time to time
exercise any and all rights, duties and responsibilities of the Committee under
the Plan, including, but not limited to, establishing procedures to be followed
by the Committee.
14. Amendment, Suspension, and Termination of the Plan.
(a) Amendment of the Plan. The Board or the Committee may at any time, or from
time to time, amend the Plan in any respect; provided that except as otherwise
provided by Section 4(b) or Section 12(b), or to comply with any Applicable Law,
no such amendment may make any change in any option theretofore granted which
materially adversely affects the previously accrued rights of any Participant
with respect to any such option without such Participant’s consent. To the
extent necessary to comply with any Applicable Law, regulation or rule, the
Company shall obtain stockholder approval of any such amendment.
(b) Suspension of the Plan. The Board or the Committee may, at any time, suspend
the Plan; provided that the Company shall provide notice to the Participants
prior to the effectiveness of such suspension. The Board or the Committee may
resume the operation of the Plan following any such suspension; provided that
the Company shall provide notice to the Participants prior to the date of
termination of the suspension period. A Participant shall remain a Participant
in the Plan during any suspension period (unless he or she withdraws pursuant to
Section 11(a)), however no options shall be granted or exercised, and no Plan
Contributions shall be made in respect of any Participant during the suspension
period.
(c) Termination of the Plan. The Plan and all rights of Participants hereunder
shall terminate on the earliest of:
(i) the Exercise Date at which Participants become entitled to purchase a number
of Shares greater than the number of Shares remaining available for issuance
under the Plan and the U.S. Plan pursuant to Section 12(a);
(ii) such date as is determined by the Board in its discretion; or
(iii) the last Exercise Date immediately preceding the tenth (10th) anniversary
of the Effective Date.
Notwithstanding the foregoing to the contrary, (i) the Board may at any time,
with notice to Participants, terminate an Exercise Period then in progress and
provide, in its discretion, that the outstanding balance of Plan Contributions
credited to Participant Plan accounts and not yet used to purchase Shares shall
either be (x) used to purchase Shares on an early Exercise Date established by
the Board, or (y) distributed to the applicable Participants, and (ii) upon any
termination of the Plan, any Exercise Period then in progress shall be treated
as may be determined by the Board in accordance with clause (i) of this
sentence, and any Shares held in ESPP Brokerage Accounts shall be distributed to
the applicable Participants.
15. Miscellaneous.
(a) Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be in writing and shall be deemed to
have been duly given when received in the form specified by the Company at the
location, or by the person or agent, designated by the Company for the receipt
thereof.
(b) Expenses of the Plan. All costs and expenses incurred in administering the
Plan shall be paid by the Company or a Designated Subsidiary, except that any
stamp duties or transfer taxes applicable to participation in the Plan may be
charged to the account of such Participant by the Company.
(c) Rights of Participants.
9



--------------------------------------------------------------------------------

Exhibit 10.4
(i) Rights or Claims. No person shall have any rights or claims under the Plan
except in accordance with the provisions of the Plan and any applicable
agreement thereunder. The liability of the Company or any Designated Subsidiary
under the Plan is limited to the obligations expressly set forth in the Plan,
and no term or provision of the Plan may be construed to impose any further or
additional duties, obligations, or costs on the Company, any Designated
Subsidiary or any other affiliate thereof or the Board or the Committee not
expressly set forth in the Plan. The grant of any option under the Plan shall
not confer any rights upon the Participant holding such option other than such
terms, and subject to such conditions, as are specified in the Plan as being
applicable to such option, or to all options. Without limiting the generality of
the foregoing, neither the existence of the Plan nor anything contained in the
Plan or in any agreement thereunder shall be deemed to:
 

 (A)give any Participant the right to be retained in the service of the Company
or any Designated Subsidiary, whether in any particular position, at any
particular rate of compensation, for any particular period of time or otherwise;

 

 (B)restrict in any way the right of the Company or any Designated Subsidiary to
terminate, change or modify any Participant’s employment at any time with or
without cause;

 

 (C)constitute a contract of employment between the Company or any Designated
Subsidiary and any Employee, nor shall it constitute a right to remain in the
employ of the Company or any Designated Subsidiary;

 

 (D)give any Employee of the Company or any Designated Subsidiary the right to
receive any bonus, whether payable in cash or in Shares, or in any combination
thereof, from the Company and/or a Designated Subsidiary, nor be construed as
limiting in any way the right of the Company and/or a Designated Subsidiary to
determine, in its discretion, whether or not it shall pay any Employee bonuses,
and, if so paid, the amount thereof and the manner of such payment; or

 

 (E)give any Employee any rights whatsoever with respect to any Share options
except as specifically provided in the Plan and any applicable agreement
thereunder.

(ii) Options. Notwithstanding any other provision of the Plan, a Participant’s
right or entitlement to purchase any Shares under the Plan shall only result
from continued employment with the Company or any Designated Subsidiary.
(iii) No Effects on Benefits; No Damages. Any compensation received by a
Participant under an option is not part of any (1) normal or expected
compensation or salary for any purpose, as an employee or otherwise;
(2) termination, indemnity, severance, resignation, redundancy, end of service
payments; (3) bonuses; (4) long-service awards; (5) pension or retirement
benefits or (6) similar payments under any laws, plans, contracts, policies,
programs, arrangements or otherwise, in each case, otherwise payable or provided
to such Participant. A Participant shall, by participating in the Plan, waive
any and all rights to compensation or damages in consequence of termination of
employment of such Participant for any reason whatsoever, whether lawfully or
otherwise, insofar as those rights arise or may arise from such Participant
ceasing to have rights under the Plan as a result of such termination of
employment, or from the loss or diminution in value of such rights or
entitlements, including by reason of the operation of the terms of the Plan or
the provisions of any statute or law relating to taxation. No claim or
entitlement to compensation or damages arises from the termination of the Plan
or diminution in value of any option or Shares purchased under the Plan.
(iv) No Effect on Other Plans. Neither the adoption of the Plan nor anything
contained herein shall affect any other compensation or incentive plans or
arrangements of the Company or any Designated Subsidiary, or prevent or limit
the right of the Company or any Designated Subsidiary to establish any other
forms of incentives or compensation for their employees or grant or assume
options or other rights otherwise than under the Plan.
(d) Participants Deemed to Accept Plan. By enrolling in the Plan and accepting
any benefit thereunder, each Participant and each person claiming under or
through any such Participant shall be conclusively deemed to have indicated
their acceptance and ratification of, and consent to, all of the terms and
conditions of the Plan and any action taken under the Plan by the Board, the
Committee or the Company, in any case in accordance with the terms and
conditions of the Plan.
(e) Uncertificated Shares. To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
nevertheless be effected on a uncertificated basis, to the extent not prohibited
by Applicable Law. Notwithstanding any contrary Plan provisions prescribing the
manner and form in which stock certificates may be issued and/or Shares may be
held by or on behalf of Participants, the Company and any affiliate thereof
shall have the right to make such alternative arrangements as they may, in their
discretion,
10



--------------------------------------------------------------------------------

Exhibit 10.4
determine, and which may include the transfer of Shares and/or the issue of
stock certificates to any nominee or trust or other third party arrangement
established for the benefit in whole or in part of Participants.
(f) Governing Law. The Plan and each agreement thereunder shall be governed by
and construed in accordance with the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction. Participants are deemed to submit to the exclusive jurisdiction
and venue of the federal or state courts of the State of Delaware to resolve any
and all issues that may arise out of or relate to the Plan or any related
agreement.
(g) No Constraint on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any Designated Subsidiary from taking any
corporate action (including the Company’s right or power to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets) which is deemed by it to be
appropriate, or in its best interest, whether or not such action would have an
adverse effect on the Plan, or any rights awarded Participants under the Plan.
No employee, beneficiary, or other person, shall have any claim against the
Company or any Designated Subsidiary as a result of any such action.
(h) Section 16. The provisions and operation of the Plan are intended to result
in no transaction under the Plan (excluding any sale of Shares acquired
thereunder) being subject to (and not exempt from) the rules of Section 16 of
the Exchange Act, to the extent such rules are or become applicable to the
Company.
(i) Requirements of Law; Limitations on Awards.
(i) The Plan, the granting, acceptance and exercise of options and the issuance
of Shares under the Plan and the Company’s obligation to sell and deliver Shares
upon the exercise of options to purchase Shares shall be subject to all
Applicable Laws, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(ii) If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of Shares upon any securities
exchange or under any state, Federal or non-United States law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of Shares hereunder,
the Company shall have no obligation to allow the grant or exercise of any
option under the Plan, or to issue or deliver evidence of title for Shares
issued under the Plan, in whole or in part, unless and until such listing,
registration, qualification, consent and/or approval shall have been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Committee.
(iii) If at any time counsel to the Company shall be of the opinion that any
sale or delivery of Shares pursuant to an option is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Company, any Designated Subsidiary or any affiliate respectively thereof under
the statutes, rules or regulations of any applicable jurisdiction, the Company
shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the United States Securities Act of 1933, as amended, or otherwise with respect
to Shares or options, and the right to exercise any option under the Plan shall
be suspended until, in the opinion of such counsel, such sale or delivery shall
be lawful or will not result in the imposition of excise taxes on the Company,
any Designated Subsidiary or any such affiliate.
(iv) Upon termination of any period of suspension under Section 15(i)(iii), any
option affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any
option.
(v) The Committee may require each person receiving Shares in connection with
any option under the Plan to represent and agree with the Company in writing
that such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other representations and agreements
as the Committee may prescribe. The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any option as it deems
appropriate. Any such restrictions may be set forth in the applicable
11



--------------------------------------------------------------------------------

Exhibit 10.4
agreement, and the certificates evidencing such shares may include any legend
that the Committee deems appropriate to reflect any such restrictions.
(j) Data Protection. The Participant’s personal data is processed in accordance
with the Expedia Group Global Staff Privacy Notice and to implement, manage and
administer the Plan and participation in the Plan. Such processing activities
include data transfer to third parties and countries or jurisdictions outside of
where the Participant is employed and are necessary for the provision of the
Plan and to comply with applicable laws and legal obligations.
Where applicable and as permitted by law, as a condition of participation, the
Participant shall:
(i) explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of his or her Personal Data (as defined below) by and
among, as applicable, the Company, its Designated Subsidiaries, its affiliates,
and the trustee of any applicable employee benefit trust for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan;
(ii) agree that the Company and the applicable Designated Subsidiary, affiliate,
or trustee (as the case may be) may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, email address, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title,
residency status, any Shares or directorships held in the Company and/or its
affiliates (if any), details of all Shares or any other entitlement to Shares or
equivalent benefits awarded, canceled, vested, unvested or outstanding in the
Participant’s favor (collectively, “Personal Data”), for the purpose of
implementing, administering and managing the Plan;
(iii) further agree that Personal Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan (the
“Recipients”) and that these recipients may be located in the Participant’s
country, or elsewhere, and that the Recipient’s country may have different data
privacy laws and protections than the Participant’s country;
(iv) authorize the Recipients to receive, possess, use, retain and transfer
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Personal Data as may be required to a
broker, escrow agent or other third party with whom the unrestricted Shares
acquired upon vesting thereof may be deposited;
(v) agree that Personal Data will be held in accordance with the Expedia Group
Global Staff Privacy Notice, Expedia Group Record Retention Policy, applicable
Expedia Group policies, and legal obligations and laws including those governing
tax and securities regulations; and
(vi) agree that refusal or withdrawal of consent given pursuant to this
Section 16(j) may affect his or her ability to participate in the Plan.
Different terms may apply to Participants in the European Union and/or European
Economic Area or United Kingdom, as described in an appendix to the Plan.
(k) Code Section 409A; Tax Qualification.
(i) Code Section 409A. Options granted under the Plan are intended to be exempt
from the application of Section 409A of the Code under the “short-term deferral”
exception and any ambiguities shall be construed and interpreted in accordance
with such intent. Notwithstanding any provision of the Plan to the contrary, if
the Committee determines that an option granted under the Plan may be subject to
Section 409A of the Code or that any provision of the Plan would cause an option
under the Plan to be subject to Section 409A of the Code, the Committee may
amend the terms of the Plan and/or of an outstanding option granted under the
Plan, or take such other action the Committee determines is necessary or
appropriate, in each case, without the Participant’s consent, to exempt any
outstanding option or future option that may be granted under the Plan from or
to allow any such options to comply with Section 409A of the Code, but only to
the extent any such amendments or action by the Committee would not violate
Section 409A of the Code. The Company will have no liability to a Participant or
any other party if an option under the Plan that is intended to be exempt from
or compliant with Section 409A of the Code is not so exempt or compliant or for
any action taken by the Committee with respect thereto.
12



--------------------------------------------------------------------------------

Exhibit 10.4
(ii) Tax Qualification. Although the Company may endeavor to (1) qualify an
option for favorable tax treatment or (2) avoid adverse tax treatment (including
under Section 409A of the Code), the Company makes no representation to that
effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment, notwithstanding anything to the contrary in this
Plan, including Section 15(k)(i) hereof. The Company shall be unconstrained in
its corporate activities without regard to the potential negative tax impact on
Participants under the Plan.
(l) Electronic Delivery. Any reference in the Plan or any related agreement to
an agreement, document, statement, instrument or notice, whether written or
otherwise, will include any agreement, document, statement, instrument or notice
delivered electronically, filed publicly at www.sec.gov (or any successor
website thereto) or posted on the Company’s intranet.
(m) Drafting Context; Captions. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural. The word
“Section” herein shall refer to provisions of the Plan, unless expressly
indicated otherwise. The words “include,” “includes,” and “including” herein
shall be deemed to be followed by “without limitation” whether or not they are
in fact followed by such words or words of similar import, unless the context
otherwise requires. The headings and captions appearing herein are inserted only
as a matter of convenience. They do not define, limit, construe, or describe the
scope or intent of the provisions of the Plan.
(n) Effective Date. The Plan became effective on June 18, 2013 when it was
approved by the stockholders of the Company at the Company’s annual meeting of
stockholders (the “Effective Date”). The first amendment and restatement of the
Plan became effective as of December 19, 2018 upon its adoption by the Board.
The second amendment and restatement of the Plan is effective as of May 15, 2020
upon its adoption by the Compensation Committee of the Board.
(o) Country Appendices. Notwithstanding any provision in the Plan to the
contrary, the Board may determine that options shall be subject to special terms
and provisions for each Designated Country. If the Participant relocates to a
different Designated Country, the special terms and conditions for such country
will apply to such Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable to comply
with local law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in any adverse accounting
expense with respect to the option (unless the Company specifically determines
to incur such expense).
(p) Imposition of other Requirements. The Company reserves the right to impose
other requirements on each Participant’s participation in the Plan, and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


13



--------------------------------------------------------------------------------

Exhibit 10.4
EXPEDIA, INC.
2013 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN,
AS AMENDED AND RESTATED


APPENDIX




Data Privacy. For participants working and/or residing in the European Union
and/or the European Economic Area or United Kingdom, as determined by the
Company in its sole discretion, the following provision replaces Section 16(j)
of the Plan.
i.Controller and Authorized EU Representative. The Company, with its registered
address at 333 108th Avenue NE, Bellevue, Washington 98004, U.S.A., is the
controller responsible for processing the Participant’s Personal Data (as
defined below) in connection with the Plan. The Company’s representative in the
EU is WWTE Travel Ltd., 53 Merrion Square South 101-103, B02, Dublin, Ireland.
ii.Data Collection and Usage. The Company and the Participant’s employer will
collect, process and use certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, email address, date of birth, social insurance, passport or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards or any other
entitlement to Shares or equivalent benefits awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Personal Data”),
for the purposes of implementing, administering and managing the Participant’s
participation in the Plan. The legal basis for the processing of Personal Data
by the Company and the third-party service providers described below is the
necessity of the data processing for the Company to perform its contractual
obligations under the Plan and the Company’s legitimate business interest of
managing the Plan and generally administering the Participant’s option.
iii.International Data Transfers. The Company is based in the United States. The
Participant’s country or jurisdiction may have different data privacy laws and
protections than the United States. The Company provides appropriate safeguards
for protecting Personal Data that it receives in the United States through its
adherence to data transfer agreements, containing Standard Contractual Clauses
adopted by the EU Commission, entered into between the Company and the
Participant’s employer, or any other applicable affiliate within the European
Union.
iv.Data Retention. The Company will hold and use Personal Data in accordance
with the Expedia Group Global Staff Privacy Notice, Expedia Group Record
Retention Policy, applicable Expedia Group policies, and legal obligations and
laws including those governing tax and securities regulations.
v.Stock Plan Administration Service Providers. The Company transfers Personal
Data to Morgan Stanley Smith Barney LLC and certain of its affiliated companies
(“Morgan Stanley”), or a successor, which assists the Company with the
implementation, administration and management of the Plan. The Participant
acknowledges and understands that Morgan Stanley will open an account for the
Participant to receive and trade Shares acquired under the Plan and that the
Participant will be asked to agree on separate terms and data processing
practices with Morgan Stanley, with such agreement being a condition to the
ability to participate in the Plan.
vi.Data Subject Rights. The Participant may have a number of rights under data
privacy laws in the Participant’s jurisdiction and as described in the Expedia
Group Global Staff Privacy Notice. To receive clarification regarding these
rights or to exercise these rights, the Participant can contact his or her local
human resources representative.
14



--------------------------------------------------------------------------------

Exhibit 10.4
vii.Alternative Basis for Data Processing/Transfer. The Participant understands
that in the future, the Company may rely on a different legal basis for the
processing and/or transfer of Personal Data and/or request that the Participant
provide a data privacy consent or other similar form as appropriate and under
local laws. If, at that time, consent is deemed necessary by the Company and/or
the Participant’s employer for provision of the Plan to the Participant, and the
Participant does not consent, the Participant will not be able to participate in
the Plan.
The Expedia Group Global Staff Privacy Notice, Expedia Group Record Retention
Policy and other applicable Expedia Group policies are available on the
Company’s intranet portal.
15

